Order entered June 8, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00572-CR

                               DENNIS EARL SIMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-13580-M

                                            ORDER
       Before the Court is court reporter Terri Foster Jones’s June 7, 2018 request for extension

of time to file the reporter’s record. We GRANT the request to the extent we ORDER the

reporter’s record filed July 9, 2018. See TEX. R. APP. P. 35.3(c).




                                                       /s/   LANA MYERS
                                                             JUSTICE